DETAILED ACTION
	Applicant’s responses of February 4, 2022 and May 19, 2022 have been fully considered.  Claims 1 and 11 are amended and claims 5, 6, and 14-20 are cancelled.  Claims 1-4 and 7-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anibe et al. (JP H10-219056).  For convenience, the citations below are taken from an English language machine translation provided previously.
	Regarding claims 1, 2, and 8, Anibe et al. teaches a composition comprising 100 parts by weight of a polyvinyl chloride resin, from 0.001 to 10 parts by weight of at least one organic acid salt of an alkaline earth metal (component B), from 0.001 to 10 parts by weight of at least one zinc organic acid (component A), 0.001 to 10 parts by weight of at least one hindered amine compound (component C), and from 0.001 to 10 parts by weight of at least one kind of β-diketone compound (component D) (¶10).  The organic acid salt of an alkaline earth metal can be a hyperbasic complex in which the basic salt is neutralized with carbonic acid and the alkaline earth metal may be barium (¶13) yielding an overbased barium carbonate.  The hindered amine compound may be tetrakis (1,2,2,6,6-pentamethyl-4-piperidyl)butane tetracarboxylate (¶17), which is the same as ADK STAB LA-52 used in the instant invention and has a pKb of 5.8 (Composition 6, Table 2 of instant specification).  The zinc organic acid used in the examples is zinc stearate and it is used in 0.7 parts by weight (¶53).  When the zinc stearate is taken to be 100 parts by weight and the most preferred ranges for components B, C, and D are used in the calculation (0.01 to 5 parts by weight), components B, C, and D are each present in from 1.4 to 714 parts by weight (calculated by Examiner).  All of these amounts fall within the ranges claimed.  
	There is not an example provided by the prior art which uses zinc stearate with an overbased barium carbonate and a hindered amine light stabilizer with a pKb of from 5.8 to less than 11.0.  However, Anibe et al. teaches that these compounds may be used in the disclosed invention, see above citations.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the specific compounds as components B and C in the composition, and would have been motivated to do so because Anibe et al. teaches that they are suitable for use within the disclosed invention and that one of ordinary skill in the art would have a reasonable expectation of success in forming a composition comprising a polyvinyl chloride and the claimed stabilizer mixture.  
	Regarding claim 7, both of the barium acid salt and the zinc organic acid salt are present in amount of 0.001 to 10 parts by weight (¶10).  These amounts will produce at least some examples with a molar ratio in the range of 0.1 to 20 of the barium content with respect to the zinc content.
	Regarding claim 9, the total content of components A, B, and C (the stabilizer composition of claim 1) used in the vinyl chloride resin composition is from 0.003 to 30 parts by weight (¶10), which overlaps with the claimed range of 0.3 to 15 parts by weight.
Regarding claim 10, Anibe et al. teaches that the composition can be formed into a vinyl chloride sheet that is then used with an adhesive to bond to a metal substrate (¶45).  The formed sheet is a molded article.

Claims 3, 4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anibe et al. (JP H10-219056), as applied to claims 1 and 2 above, and further in view of Nakamae et al. (US 2011/0319541).  For convenience, the citations below are taken from an English language machine translation provided previously.
Anibe et al. teaches the composition of claims 1 and 2 as set forth above.  Anibe et al. teaches that a phosphite compound and a phenolic antioxidant may be added to the composition (¶29).  However, Anibe et al. does not teach that from 5 to 700 parts by mass of the phosphite compound and that from 5 to 200 parts by mass, both with respect to 100 parts by mass of the component A, are used in the composition.  However, Nakamae et al. teaches a polyvinyl chloride resin composition (¶33) comprising from 0.1 to 3 parts by weight of a phenolic antioxidant (¶59) and from 0.005 to 3 parts by weight of a phosphite compound, both with respect to 100 parts by weight of the polyvinyl chloride resin (¶60).  When the zinc stearate taught by Anibe et al. is taken to be 100 parts by weight, the phenolic antioxidant is present in from 14 to 428 parts by weight and the phosphite compound is present in 0.7 to 428 parts by weight (calculated by Examiner).  These amounts fall within the claimed ranges.  Anibe et al. and Nakamae et al. are analogous art because they are from the same field of endeavor, namely that of polyvinyl chloride resin compositions useful for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 14 to 428 parts by weight of a phenolic antioxidant and 0.7 to 428 parts by weight of a phosphite compound, as taught by Nakamae et al., to the composition, as taught by Anibe et al., and would have been motivated to do so because Nakamae et al. teaches that these amounts are preferable for use for these components in polyvinyl chloride resin compositions useful as molded articles.

Response to Arguments
Applicant’s arguments, see page 6, filed February 4, 2022, with respect to the rejection of claims 1, 2, and 7-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 in view of Anibe et al. (JP H10-219056).
Applicant's arguments filed February 4, 2022 with respect the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the examples of Anibe et al. do not use from 200 to 700 parts by mass of component B with respect to 100 parts by mass of component A, use an overbased barium carbonate as component B, or use a component C with a pKb of from 5.8 to less than 11.0 and therefore these limitations are not taught by Anibe et al.  This argument is unpersuasive.  Anibe et al. renders each of these limitations obvious by disclosing their use within the document as a whole.  Where and how each limitation is specifically met is set forth in the above rejection.  Therefore, these limitations are taught by Anibe et al. and these arguments are unpersuasive.  
Applicant argues that the pKb as claimed is critical in choosing the specific hindered amine light stabilizer for use within the composition and points the Office to Tables 2 and 7 of the instant specification to demonstrate that the range is critical for producing unexpected results.  However, at this time, this argument is unpersuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  Further, in order to demonstrate the criticality of a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02 II.  
In this case, the full range claimed is not shown.  The Office looked to Compositions 1 and 6-10 of Tables 1 and 2 and then at Examples 1 and 8-12 in Tables 6-8 to compare the results of the stabilizing mixtures in a polyvinyl chloride composition.  All of these compositions were the same except for the use of the specific HALS compound.  These examples used compounds with a pKb of 6.3, 5.8, 5.7, 5.3, 4.6, and 11.3, respectively.  While values both below the claimed range (4.6, 5.3, and 5.7) and a value above the claimed range (11.3), were shown for comparison, the claimed range of 5.8 to less than 11 was not fully shown.  The values within the range, 5.8 and 6.3, were in the lower part of the range and there were no higher values provided.  Therefore, the Office cannot deduce if unexpected results were truly obtained and if the range is in fact critical.  Therefore, at this time, these results are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767